UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7224



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

WARREN BOARDLEY, a/k/a Black,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-88-386-PN, CA-95-3222-JFM)


Submitted:   February 25, 1997            Decided:   April 17, 1997


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Fred Warren Bennett, CATHOLIC UNIVERSITY LAW SCHOOL, Washington,
D.C., for Appellant. James G. Warwick, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Boardley, Nos.
CR-88-386-PN; CA-95-3222-JFM (D. Md. June 5, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2